CASE EB:EV-CLOSRPRE BOGEN AS BG Lz? Payer

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Matthew Hufnus, Individually
and on Behalf of All Others Similarly Situated,

Plaintiff Case No.: 1:20-cv-01088-PKC

v.
Wing Tel, Inc. a New York corporation,

Defendant.

 

 

NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

Pursuant to Local Rule 1.4 of the Southern District of New York, Whitney Smith and
Geoffrey Castello hereby request leave to withdraw as counsel of record for defendant, Wing

Tel, Inc. in the above-captioned action. Defendant will continue to be represented by other

counsel of record in this matter.

Dated: October 26, 2020 By: /s/ Whitney M. Smith
Geoffrey A. Castello
Whitney M. Smith
Kelley Drye & Warren LLP
One Jefferson Road
Parsippany, NJ 07054
Email: gcastello@kelleydrye.com
wsmith@kelleydrye.com

Application Granted.

So Ordered:

 

Hof. P. Kevin Castel, U.S.D.J.

0-37?

 
